DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 5 – 6, 8 – 9, 11 – 12, 21 – 22, 25, and 27 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. PG Pub 2016/0048266) in view of Niblock (U.S. PG Pub 2005/0229713) in view of Kwong et al. (U.S. PG Pub 2018/0136770) in view of Lynn et al. (U.S. PG Pub 2013/0141365).

Regarding Claim 1, Smith et al. teach a sensor, comprising: 
a plurality of piezoresistive elements (Figures 2A - 5C, Elements 212.  Paragraphs 48 and 78) fabricated on a first side of a semiconductor substrate (Figures 2A - 3B, Element 210.  Paragraph 77), wherein a second side of the semiconductor substrate (Figures 2A - 3B, Element 210.  Paragraph 77) is configured to be coupled to an object where a physical disturbance (Figure 3B, Element F.  Paragraph 96) is to be detected; and 
a plurality of electrical connection terminals (Seen in Figures 4 and 5) coupled to the first side of the semiconductor substrate (Figures 2A - 3B, Element 210.  Paragraph 77) that is opposite the second side of the semiconductor substrate (Figures 2A - 3B, Element 210.  Paragraph 77), wherein the second side is configured to face towards an internal wall of a housing of an electronic device where the physical disturbance (Figure 3B, Element F.  Paragraph 96) is to be located;
wherein at least a first portion (Figures 4 – 5C, Elements Vtop and Vbot.  Paragraphs 98 – 107) of the plurality of electrical connection terminals (Seen in Figures 4 and 5) is configured to be connected to a signal transmitter (Figures 4 – 5C, Elements Vtop and Vbot.  Paragraphs 98 – 107) and receive from the signal transmitter an encoded signal (Paragraph 103); 
wherein at least a second portion (Figures 4 – 5C, Elements Vmid, Vpar and Vdiff.  Paragraphs 98 – 104) of the plurality of electrical connection terminals (Seen in Figures 4 and 5) is configured to be connected to a signal receiver (Figures 4 – 5C, Elements Vmid, Vpar and Vdiff.  Paragraphs 98 – 104) and provide an output version of the encoded signal (Paragraph 103); and

Smith et al. is silent with regards to wherein the semiconductor substrate has a thickness that is thinner as compared to an original thickness of a semiconductor wafer that included the plurality of piezoresistive elements of the semiconductor substrate; wherein the internal wall is an internal sidewall; the encoded signal has been generated by modulating a carrier signal using a binary sequence and the output version of the encoded signal encoding the binary sequence for correlation in detecting the physical disturbance; wherein the plurality of piezoresistive elements have been fabricated on the first side of the semiconductive substrate together as a single chip configured to allow the semiconductor substrate to physically bend to detect the physical disturbance, and wherein the single chip is configured to be coupled to the internal sidewall of the housing of the electronic device along with a plurality of other instances of other chips that each include a different set of piezoresistive elements to detect the physical disturbance on the housing of the electronic device.
Niblock teach wherein the semiconductor substrate (Figure 4A, Element 400.  Paragraph 26) has a thickness that is thinner (Paragraph 33) as compared to an original thickness of a semiconductor wafer that included the plurality of piezoresistive elements (Figure 1, Element 100.  Paragraph 20) of the semiconductor substrate (Figure 4A, Element 400.  Paragraph 26); 
wherein the plurality of piezoresistive elements (Figure 1, Element 100.  Paragraph 20) have been fabricated on the first side of the semiconductive substrate together as a single chip (Figure 7, Element 700.  Paragraph 37) configured to allow the 
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the touch sensor of Smith et al. with the fabrication system of Niblock.  The motivation to modify the teachings of Smith et al. with the teachings of Niblock is to provide a low-profile sensor, as taught by Niblock (Paragraph 3).
Kwong et al. teach wherein the internal wall is an internal sidewall (Figure 1, Element 112.  Paragraph 25); wherein the single chip (Figures 1 and 3, Elements 108.  Paragraphs 25 and 39) is configured to be coupled to the internal sidewall (Figure 1, Element 112.  Paragraph 25) of the housing (Figure 1, Element 103.  Paragraph 26) of the electronic device (Figure 1, Element 104.  Paragraph 24) along with a plurality of other instances (Seen I Figure 1) of other chips (Figures 1 and 3, Elements 108.  Paragraphs 25 and 39) that each include a different strain gauge (Figure 3, Element 108.  Paragraph 39) to detect the physical disturbance (Figure 1, Element 118.  Paragraph 28) on the housing (Figure 1, Element 103.  Paragraph 26) of the electronic device (Figure 1, Element 104.  Paragraph 24).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the touch sensor of Smith et al. and the fabrication system of Niblock with the sensor unit of Kwong et al.  The motivation to modify the teachings of Smith et al. and Niblock with the teachings of Kwong et al. is to provide a strain gauge along the width of the device, which will replace physical buttons that would protrude above an exterior surface of the device, as taught by Kwong et al. (Paragraph 3).
Lynn et al. teach the encoded signal has been generated by modulating a carrier signal using a binary sequence (Figure 4.  Paragraph 42) and the output version of the encoded signal encoding the binary sequence for correlation in detecting the physical disturbance (Figure 4.  Paragraph 42).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the touch sensor of Smith et al., the fabrication system of Niblock, and the sensor unit of Kwong et al with the signal of Lynn et al.  The motivation to modify the teachings of Smith et al., Niblock, and Kwong et al. with the teachings of Lynn et al. is to more easily discern/filter out other vibrations and disturbances that are not likely associated with a user touch indication, as taught by Lynn et al. (Paragraph 42).

Regarding Claim 2, Smith et al. in view of Niblock in view of Kwong et al. in view of Lynn et al. teach the sensor of claim 1 (See Above).  Smith et al. teach wherein the plurality of piezoresistive elements (Figures 2A - 5C, Elements 212.  Paragraphs 48 and 78) includes a resistor (Figure 4, Elements 212.  Paragraphs 78 and 97).

Regarding Claim 5, Smith et al. in view of Niblock in view of Kwong et al. in view of Lynn et al. teach the sensor of claim 1 (See Above).  Smith et al. teach wherein the physical disturbance (Figure 3B, Element F.  Paragraph 96) is a strain (Paragraph 45).

Regarding Claim 6, Smith et al. in view of Niblock in view of Kwong et al. in view of Lynn et al. teach the sensor of claim 1 (See Above).  Smith et al. teach wherein the plurality of piezoresistive elements (Figures 2A - 5C, Elements 212.  Paragraphs 48 and 

Regarding Claim 8, Smith et al. in view of Niblock in view of Kwong et al. in view of Lynn et al. teach the sensor of claim 1 (See Above).  Smith et al. teach is silent with regards to wherein the plurality of piezoresistive elements include a microelectromechanical elements.
Niblock teach wherein the plurality of piezoresistive elements include a microelectromechanical elements (Paragraph 20).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the touch sensor of Smith et al. with the fabrication system of Niblock.  The motivation to modify the teachings of Smith et al. with the teachings of Niblock is to provide a low-profile sensor, as taught by Niblock (Paragraph 3).

Regarding Claim 9, Smith et al. in view of Niblock in view of Kwong et al. in view of Lynn et al. teach the sensor of claim 1 (See Above).  Smith et al. is silent with regards to wherein the substrate is less than 300 microns in thickness.
Niblock teach wherein the substrate (Figure 4A, Element 400.  Paragraph 26) is less than 300 microns in thickness (Paragraph 33).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the touch sensor of Smith et al. with the fabrication system of Niblock.  The 

Regarding Claim 11, Smith et al. in view of Niblock in view of Kwong et al. in view of Lynn et al. teach the sensor of claim 1 (See Above).  Smith et al. teach wherein the electrical connection terminals (Seen in Figures 4 and 5) are arranged on the sensor in a symmetrical configuration (Seen in Figure 4).

Regarding Claim 12, Smith et al. in view of Niblock in view of Kwong et al. in view of Lynn et al. teach the sensor of claim 1 (See Above).  Smith et al. teach wherein a same one of the electrical connection terminals (Seen in Figures 4 and 5) can be either used as a signal input electrical connection terminal or a signal output electrical connection terminal.

Regarding Claim 21, Smith et al. teach a device, comprising: 
a plurality of piezoresistive elements (Figures 2A - 5C, Elements 212.  Paragraphs 48 and 78) fabricated on a first side of a semiconductor substrate (Figures 2A - 3B, Element 210.  Paragraph 77), wherein a second side of the semiconductor substrate (Figures 2A - 3B, Element 210.  Paragraph 77) is configured to be coupled to an object wherein a physical disturbance (Figure 3B, Element F.  Paragraph 96) is to be detected; and 
a plurality of electrical connection terminals (Seen in Figures 4 and 5) coupled to the first side of the semiconductor substrate (Figures 2A - 3B, Element 210.  Paragraph 
wherein at least a first portion (Figures 4 – 5C, Elements Vtop and Vbot.  Paragraphs 98 – 107) of the plurality of electrical connection terminals (Seen in Figures 4 and 5) is configured to be connected to a signal transmitter (Figures 4 – 5C, Elements Vtop and Vbot.  Paragraphs 98 – 107) and receive from the signal transmitter an encoded signal (Paragraph 103); 
wherein at least a second portion (Figures 4 – 5C, Elements Vmid, Vpar and Vdiff.  Paragraphs 98 – 104) of the plurality of electrical connection terminals (Seen in Figures 4 and 5) is configured to be connected to a signal receiver (Figures 4 – 5C, Elements Vmid, Vpar and Vdiff.  Paragraphs 98 – 104) and provide an output version of the encoded signal (Paragraph 103); and
wherein the piezoresistive elements (Figures 2A - 5C, Elements 212.  Paragraphs 48 and 78) form a strain gauge (Paragraph 48).
Smith et al. is silent with regards to the semiconductor substrate has a reduced thickness that is less than 300 microns to allow bending of the semiconductor substrate to detect the physical disturbance; wherein the internal wall is an internal sidewall; wherein the plurality of piezoresistive elements have been fabricated on the first side of the semiconductor substrate together as a single chip, and wherein the single chip is configured to be coupled to the internal sidewall of the housing of the electronic device along with a plurality of other instances of other chips that each 
Niblock teach the semiconductor substrate (Figure 4A, Element 400.  Paragraph 26) has a reduced thickness (Paragraph 33) that is less than 300 microns (Paragraph 33) to allow bending of the semiconductor substrate (Figure 4A, Element 400.  Paragraph 26) to detect the physical disturbance (Figure 2A, Element F.  Paragraph 23); wherein the plurality of piezoresistive elements (Figure 1, Element 100.  Paragraph 20) have been fabricated on the first side of the semiconductor substrate (Figure 4A, Element 400.  Paragraph 26) together as a single chip (Figure 7, Element 700.  Paragraph 37).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the touch sensor of Smith et al. with the fabrication system of Niblock.  The motivation to modify the teachings of Smith et al. with the teachings of Niblock is to provide a low-profile sensor, as taught by Niblock (Paragraph 3).
Kwong et al. teach wherein the internal wall is an internal sidewall (Figure 1, Element 112.  Paragraph 25); wherein the single chip (Figures 1 and 3, Elements 108.  Paragraphs 25 and 39) is configured to be coupled to the internal sidewall (Figure 1, Element 112.  Paragraph 25) of the housing (Figure 1, Element 103.  Paragraph 26) of the electronic device (Figure 1, Element 104.  Paragraph 24) along with a plurality of other instances (Seen I Figure 1) of other chips (Figures 1 and 3, Elements 108.  Paragraphs 25 and 39) that each include a different strain gauge (Figure 3, Element 108.  Paragraph 39) to detect the physical disturbance (Figure 1, Element 118.  
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the touch sensor of Smith et al. and the fabrication system of Niblock with the sensor unit of Kwong et al.  The motivation to modify the teachings of Smith et al. and Niblock with the teachings of Kwong et al. is to provide a strain gauge along the width of the device, which will replace physical buttons that would protrude above an exterior surface of the device, as taught by Kwong et al. (Paragraph 3).
Lynn et al. teach the encoded signal has been generated by modulating a carrier signal using a binary sequence (Figure 4.  Paragraph 42) and the output version of the encoded signal encoding the binary sequence for correlation in detecting the physical disturbance (Figure 4.  Paragraph 42).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the touch sensor of Smith et al., the fabrication system of Niblock, and the sensor unit of Kwong et al with the signal of Lynn et al.  The motivation to modify the teachings of Smith et al., Niblock, and Kwong et al. with the teachings of Lynn et al. is to more easily discern/filter out other vibrations and disturbances that are not likely associated with a user touch indication, as taught by Lynn et al. (Paragraph 42).

Regarding Claim 22, Smith et al. in view of Niblock in view of Kwong et al. in view of Lynn et al. teach the device of claim 21 (See Above).  Smith et al. teach wherein the plurality of piezoresistive elements (Figures 2A - 5C, Elements 212.  Paragraphs 48 and 78) includes a resistor (Figure 4, Elements 212.  Paragraphs 78 and 97).

Regarding Claim 25, Smith et al. in view of Niblock in view of Kwong et al. in view of Lynn et al. teach the device of claim 21 (See Above).  Smith et al. teach wherein the plurality of piezoresistive elements (Figures 2A - 5C, Elements 212.  Paragraphs 48 and 78) includes four piezoresistive elements (Figures 2A - 5C, Elements 212.  Paragraphs 48 and 78) that are connected together in two parallel paths (Seen in Figure 4) of two piezoresistive elements (Figures 2A - 5C, Elements 212.  Paragraphs 48 and 78) in series (Seen in Figure 4).

Regarding Claim 27, Smith et al. in view of Niblock in view of Kwong et al. in view of Lynn et al. teach the device of claim 21 (See Above).  Smith et al. teach wherein the electrical connection terminals (Seen in Figures 4 and 5) are arranged on the sensor in a symmetrical configuration (Seen in Figure 4).

Regarding Claim 28, Smith et al. in view of Niblock in view of Kwong et al. in view of Lynn et al. teach the device of claim 21 (See Above).  Smith et al. teach wherein a same one of the electrical connection terminals (Seen in Figures 4 and 5) can be either used as a signal input electrical connection terminal or a signal output electrical connection terminal.

Regarding Claim 29, Smith et al. teach a device, comprising: 
a plurality of piezoresistive elements (Figures 2A - 5C, Elements 212.  Paragraphs 48 and 78) fabricated on a first side of a semiconductor substrate (Figures 
 a plurality of electrical connection terminals (Seen in Figures 4 and 5) coupled to the first side of the semiconductor substrate (Figures 2A - 3B, Element 210.  Paragraph 77) that is opposite the second side of the semiconductor substrate (Figures 2A - 3B, Element 210.  Paragraph 77), wherein the second side is configured to face towards an internal wall of a housing of an electronic device where the physical disturbance (Figure 3B, Element F.  Paragraph 96) is to be located;
wherein at least a first portion (Figures 4 – 5C, Elements Vtop and Vbot.  Paragraphs 98 – 107) of the plurality of electrical connection terminals (Seen in Figures 4 and 5) is configured to be connected to a signal transmitter (Figures 4 – 5C, Elements Vtop and Vbot.  Paragraphs 98 – 107) and receive from the signal transmitter an encoded signal (Paragraph 103); 
wherein at least a second portion (Figures 4 – 5C, Elements Vmid, Vpar and Vdiff.  Paragraphs 98 – 104) of the plurality of electrical connection terminals (Seen in Figures 4 and 5) is configured to be connected to a signal receiver (Figures 4 – 5C, Elements Vmid, Vpar and Vdiff.  Paragraphs 98 – 104) and provide an output version of the encoded signal (Paragraph 103); and
wherein the piezoresistive elements (Figures 2A - 5C, Elements 212.  Paragraphs 48 and 78) form a strain gauge (Paragraph 48).
Smith et al. is silent with regards to wherein the internal wall is an internal sidewall; wherein the plurality of piezoresistive elements have been fabricated on the first side of the semiconductive substrate together as a single chip configured to allow the semiconductor substrate to physically bend to detect the physical disturbance, and wherein the single chip is configured to be coupled to the internal sidewall of the housing of the electronic device along with a plurality of other instances of other chips that each include a different set of piezoresistive elements to detect the physical disturbance on the housing of the electronic device.
Niblock teach wherein the plurality of piezoresistive elements (Figure 1, Element 100.  Paragraph 20) have been fabricated on the first side of the semiconductive substrate together as a single chip (Figure 7, Element 700.  Paragraph 37) configured to allow the semiconductor substrate (Figure 4A, Element 400.  Paragraph 26) to physically bend to detect the physical disturbance (Figure 2A, Element F.  Paragraph 23).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the touch sensor of Smith et al. with the fabrication system of Niblock.  The motivation to modify the teachings of Smith et al. with the teachings of Niblock is to provide a low-profile sensor, as taught by Niblock (Paragraph 3). 
Kwong et al. teach wherein the internal wall is an internal sidewall (Figure 1, Element 112.  Paragraph 25); wherein the single chip (Figures 1 and 3, Elements 108.  Paragraphs 25 and 39) is configured to be coupled to the internal sidewall (Figure 1, Element 112.  Paragraph 25) of the housing (Figure 1, Element 103.  Paragraph 26) of the electronic device (Figure 1, Element 104.  Paragraph 24) along with a plurality of 
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the touch sensor of Smith et al. and the fabrication system of Niblock with the sensor unit of Kwong et al.  The motivation to modify the teachings of Smith et al. and Niblock with the teachings of Kwong et al. is to provide a strain gauge along the width of the device, which will replace physical buttons that would protrude above an exterior surface of the device, as taught by Kwong et al. (Paragraph 3).
Lynn et al. teach the encoded signal has been generated by modulating a carrier signal using a binary sequence (Figure 4.  Paragraph 42) and the output version of the encoded signal encoding the binary sequence for correlation in detecting the physical disturbance (Figure 4.  Paragraph 42).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the touch sensor of Smith et al., the fabrication system of Niblock, and the sensor unit of Kwong et al with the signal of Lynn et al.  The motivation to modify the teachings of Smith et al., Niblock, and Kwong et al. with the teachings of Lynn et al. is to more easily discern/filter out other vibrations and disturbances that are not likely associated with a user touch indication, as taught by Lynn et al. (Paragraph 42).


Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. PG Pub 2016/0048266) in view of Niblock (U.S. PG Pub 2005/0229713) in view of Kwong et al. (U.S. PG Pub 2018/0136770) in view of Lynn et al. (U.S. PG Pub 2013/0141365) in view of Astley (U.S. PG Pub 2018/0348014).

Regarding Claim 3, Smith et al. in view of Niblock in view of Kwong et al. in view of Lynn et al. teach the sensor of claim 1 (See Above).  Smith et al. is silent with regards to wherein the plurality of piezoresistive elements includes a transistor.
Astley teaches wherein the plurality of piezoresistive elements includes a transistor (Paragraph 80).
Smith et al. teaches a device which is different from the claimed interface apparatus by the substitution of the step(s) of the piezo resistive elements being a transistor.  Astley teaches the substituted step(s) of the piezo resistive elements being a transistor and their functions were known in the art to provide the piezo resistive elements being a transistor.
The resistors of Smith et al. could have been substituted with transistors as taught by Astley and the results would have been predictable and resulted in the piezo resistive elements being a transistor.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 23, Smith et al. in view of Niblock in view of Kwong et al. in view of Lynn et al. teach the device of claim 21 (See Above).  Smith et al. is silent with regards to wherein the plurality of piezoresistive elements includes a transistor.
Astley teaches wherein the plurality of piezoresistive elements includes a transistor (Paragraph 80).
Smith et al. teaches a device which is different from the claimed interface apparatus by the substitution of the step(s) of the piezo resistive elements being a transistor.  Astley teaches the substituted step(s) of the piezo resistive elements being a transistor and their functions were known in the art to provide the piezo resistive elements being a transistor.
The resistors of Smith et al. could have been substituted with transistors as taught by Astley and the results would have been predictable and resulted in the piezo resistive elements being a transistor.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.


Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. PG Pub 2016/0048266) in view of Niblock (U.S. PG Pub 2005/0229713) in view of Kwong et al. (U.S. PG Pub 2018/0136770) in view of Lynn et al. (U.S. PG Pub 2013/0141365) in view of Iso et al. (U.S. PG Pub 2010/0283759).

Regarding Claim 4, Smith et al. in view of Niblock in view of Kwong et al. in view of Lynn et al. teach the sensor of claim 1 (See Above).  Smith et al. is silent with regards to wherein the substrate is a monocrystalline silicon substrate.
Iso et al. teach wherein the substrate is a monocrystalline silicon substrate (Paragraph 44).
Smith et al. teaches a base process/product of a sensing device which the claimed invention can be seen as an improvement in that the substrate is a monocrystalline silicon substrate.  Iso et al. teaches a known technique of a monocrystalline silicon substrate that is comparable to the base process/product.
Iso et al.’s known technique of the substrate being a monocrystalline silicon substrate would have been recognized by one skilled in the art as applicable to the base process/product of Smith et al. and the results would have been predictable and resulted in a touch device with a monocrystalline silicon substrate which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 24, Smith et al. in view of Niblock in view of Kwong et al. in view of Lynn et al. teach the device of claim 21 (See Above).  Smith et al. is silent with regards to wherein the substrate is a monocrystalline silicon substrate.
Iso et al. teach wherein the substrate is a monocrystalline silicon substrate (Paragraph 44).
Smith et al. teaches a base process/product of a sensing device which the claimed invention can be seen as an improvement in that the substrate is a monocrystalline silicon substrate.  Iso et al. teaches a known technique of a monocrystalline silicon substrate that is comparable to the base process/product.
Iso et al.’s known technique of the substrate being a monocrystalline silicon substrate would have been recognized by one skilled in the art as applicable to the base process/product of Smith et al. and the results would have been predictable and resulted in a touch device with a monocrystalline silicon substrate which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.


Claims 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. PG Pub 2016/0048266) in view of Niblock (U.S. PG Pub 2005/0229713) in view of Kwong et al. (U.S. PG Pub 2018/0136770) in view of Lynn et al. (U.S. PG Pub 2013/0141365) in view of Koyama et al. (U.S. PG Pub 2011/0248978).

Regarding Claim 10
Koyama et al. teach wherein the plurality of electrical connection terminals are coupled to preformed solder balls (Paragraphs 159 – 160).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the touch sensor of Smith et al., the fabrication system of Niblock, the sensor unit of Kwong et al., and the signal of Lynn et al. with the solder balls of Koyama et al.  The motivation to modify the teachings of Smith et al., Niblock, Kwong et al., and Lynn et al. with the teachings of Koyama et al. is to reduce connection failures, as taught by Koyama et al. (Paragraph 160).

Regarding Claim 26, Smith et al. in view of Niblock in view of Kwong et al. in view of Lynn et al. teach the device of claim 21 (See Above).  Smith et al. is silent with regards to wherein the plurality of electrical connection terminals are coupled to preformed solder balls.
Koyama et al. teach wherein the plurality of electrical connection terminals are coupled to preformed solder balls (Paragraphs 159 – 160).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the touch sensor of Smith et al., the fabrication system of Niblock, the sensor unit of Kwong et al., and the signal of Lynn et al. with the solder balls of Koyama et al.  The motivation to modify the teachings of Smith et al., Niblock, Kwong et al., and Lynn et al. with the teachings of Koyama et al. is to reduce connection failures, as taught by Koyama et al. (Paragraph 160).


Response to Arguments
All arguments are considered moot in light of the above rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690.  The examiner can normally be reached on Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625